Citation Nr: 1048079	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to September 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2004 and July 2005 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a January 2010 hearing at the RO.  A hearing transcript 
has been associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
migraine headaches was raised by the Veteran's 
representative in a March 1998 letter.  This claim has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a bilateral 
knee disorder and asthma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral 
knee disorder was finally denied in an unappealed May 1993 rating 
decision.
2.  Evidence received since the May 1993 rating decision is 
neither cumulative nor redundant of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the May 
1993 rating decision to reopen a claim for service connection for 
a bilateral knee disorder.  The claim is accordingly reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
a complaint in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regard to the Veteran's request to reopen 
his service connection claim for a bilateral knee disorder, 
further assistance is unnecessary to aid him in substantiating 
this claim.

New and Material Evidence

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  The evidence 
to be considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran's claim for service connection for bilateral knee 
injuries was denied in a May 1993 rating decision as the record 
was negative for evidence of a chronic bilateral knee disorder 
during service or thereafter.  A notice of disagreement was not 
received within one year of notification of this rating decision, 
thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence received since the May 1993 rating decision includes 
portions of his service personnel records, various VA 
examinations and VA treatment records dated through April 2009.  
The Veteran also offered personal testimony at a November 1996 
Decision Review Officer (DRO) hearing, an August 1998 DRO hearing 
and in a January 2010 Travel Board hearing.
The September 2004 VA examination reflects the Veteran's reports 
of current bilateral knee pain.  Following examination, a 
diagnosis of bilateral knee osteoarthritis was rendered.  The 
examiner, who did not review the claims file, opined that the 
current bilateral knee disorder was likely the related to 
reported bilateral knee patella fractures in service.  

Additionally, a July 2008 VA bilateral knee X-ray revealed 
minimal narrowing in both medial compartments supporting a 
diagnosis of osteoarthritis.  

The above-listed evidence is new, in that it has not been 
submitted to VA before.  Furthermore, the Board finds that the 
September 2004 VA examination report and the July 2008 X-ray 
study are both new and material, in that they were not previously 
of record, relate to an element of the previous denial that was 
found to be lacking, and raise a reasonable possibility of 
substantiating the claim-evidence that the Veteran has a current 
bilateral knee disorder that may be related to service.  The 
claim is therefore reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a bilateral knee disorder is reopened.  To 
that extent only, the appeal is allowed.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).
A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

With respect to the claim for service connection for asthma, a 
current diagnosis is of record.  Furthermore, in a March 1982 
service treatment record, the Veteran reported that he suffered 
from occasional asthma attacks.  Complaints of asthma were noted 
in March 1983 and October 1986.  Furthermore, during his November 
1996 DRO hearing, the Veteran testified that he has "always" 
had problems with shortness of breath.  Based on such, the low 
threshold of McLendon has been satisfied, and a VA examination is 
required to determine the nature and etiology of the Veteran's 
asthma.

With respect to the claim for service connection for a bilateral 
knee disorder, the September 2004 VA orthopedic examiner opined 
that the Veteran's current bilateral knee disorder was likely the 
related to an injury the Veteran reported he sustained in 
service.  However, this opinion appears to be based upon an 
inaccurate factual premise, i.e. that the Veteran had been air 
lifted to a naval base hospital and underwent over two years of 
physical therapy following bilateral knee patella fractures in 
1983.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an 
opinion based on an inaccurate factual premise has no probative 
value).  Crucially, the September 2004 VA orthopedic examiner did 
not review the Veteran's claims file, including his service 
treatment records, prior to rendering this opinion.  See Grover 
v. West, 12 Vet. App. 109, 112 (1999) (post-service reference to 
injuries sustained in service without a review of service 
treatment records is not competent medical evidence).  As such, 
an addendum is required to resolve the nexus question, 
specifically considering the Veteran's service treatment records.

The Veteran reported in his January 2010 hearing that he only 
received treatment for his various conditions at VA.  VA 
treatment records confirm that he receives regular treatment and 
monitoring for a variety of disorders, including for asthma and 
knee osteoarthritis.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  A reasonable effort, 
therefore, should be made to locate any contemporaneous VA 
treatment records and associate them with the Veteran's VA claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment 
records and progress reports from April 2009 
until the present located at the VA North 
Texas Health Care System, or any other VA 
facility where the Veteran received 
treatment.  If no records are available, the 
claims folder must indicate this fact and the 
Veteran should be notified in accordance with 
38 C.F.R. § 3.159(e) (2010).

2.  Following the completion of the above 
development, schedule the Veteran a VA 
examination to determine the nature, extent, 
and etiology of his asthma.  The claims 
folder must be made available for the 
examiner to review.  All indicated tests and 
studies, if any, should be conducted.  The 
examiner should state whether a current or 
past diagnosis of asthma is appropriate.  If 
a diagnosis of asthma is appropriate, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or more) 
that this condition is related to an event, 
injury or disease in service, to include 
complaints of asthma therein.  A complete 
rationale must be provided for all opinions 
rendered.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be made 
without resorting to speculation.
3.  Then, forward the claims file to the 
examiner who conducted the September 2004 VA 
examination.  The examiner should be 
requested to review the claims file and the 
September 2004 examination report and provide 
an addendum that answers the following 
question.  If the September 2004 examiner is 
no longer available, the claims folders 
should be reviewed by another examiner who 
should provide the required opinion with 
supporting rationale:

Based upon a review of the claims file, is it 
at least as likely as not (50% or greater 
likelihood) that the Veteran's bilateral knee 
disability is related to his military 
service, to include his complaints of knee 
pain therein?  

A complete rationale must be provided for all 
opinions rendered.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  Another examination of the 
Veteran should only be performed if deemed 
necessary by the person providing the 
opinion.

4.  Then readjudicate the claims in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


